  Case 1:20-mj-01208-WRP Document 20 Filed 10/23/20 Page 1 of 1                     PageID #: 81


                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII

                                                       )      Case. No. 1:20-MJ-01208-WRP
United States of America                               )
                                                       )      ORDER GRANTING MOTION TO
                   Plaintiff,                          )      APPEAR PRO HAC VICE AS TO
                                                       )      ____________________________
                                                              Miranda Hooker
                           vs.                         )
                                                       )
Martin Kao                                             )
                                                       )
            Defendant.                                 )
  ______________________________                       )

                                 ORDER GRANTING MOTION
                                 TO APPEAR PRO HAC VICE

                                         Miranda Hooker
          The Court GRANTS the Motion of ___________________________ to
  Appear Pro Hac Vice.

   Name of Attorney:         Miranda Hooker
   Firm Name:                Troutman Pepper Hamilton Sanders LLP
   Firm Address:             High Street Tower, 125 High Street, 19th Floor
                             Boston, MA 02110-2736

   Attorney CM/ECF
   Primary email address: Miranda.Hooker@Troutman.com

   Firm Telephone:           617-204-5160
   Party Represented         Martin Kao (Defendant)




          IT IS SO ORDERED.
                                       October 22, 2020
          DATED: Honolulu, Hawaii, ___________________________________
